STEPHENSON, Circuit Judge,
dissenting, with whom HENLEY and ARNOLD, Circuit Judges, join.
I respectfully dissent for the reasons stated in the majority panel opinion which I authored. See South Dakota Public Utilities Commission v. Federal Energy Regulatory Commission, 643 F.2d 504 (8th Cir.), rev’d en banc, 668 F.2d 333 (8th Cir. 1981). 1981).
The role of a court reviewing a decision by the FERC is limited to determining whether the FERC has given reasoned consideration to each of the pertinent factors. See South Dakota Public Utilities Commission v. Federal Energy Regulatory Commission, supra, 643 F.2d at 509.
It is my view that the Commission has given “reasoned consideration” to all of the pertinent factors in the formulation of the depreciation rates in question. Moreover, as noted in the panel opinion, “[t]he special responsibility placed in the hands of the FERC and the corresponding limited role of judicial review has often dictated the result.” Id. at 510 (citing Tenneco Oil Co. v. Federal Energy Regulatory Commission, 571 F.2d 834, 840 (5th Cir. 1978); Shell Oil Co. v. Federal Power Commission, 520 F.2d 1061, 1071 (5th Cir. 1975)).
It remains my view that the combination of these two factors should likewise have dictated the result in this case.
*346Appendix No. 1



*347Appendix No. 2



X-ASSUMING THE PROPRIETY OF ADDING VALUES FOR: PROSPECTIVE RESERVES TO EXPECTED VALUE (MOBIL) INFERRED RESERVES TO MEAN VALUE (U.S.G S )
Figure 5 depicts the estimates of the quantities which include "most likely" or mean values from each of the four sources.
The values may not all be exactly comparable but they do represent values of the quantity of undiscovered gas which can be expected to be found with a reasonable (on the order of 50% probability) degree of certainty. There is a close similarity among the estimates which have been made by the majority of estimators vhen one considers that the sum of the most likely value of possible potential supply and the probable growth of known fields should be about the same order of magnitude as the most likely, or 50% probability, quantity in statistical evaluation. Exxon's full inventory value is the most comparable to the PGC, Mobil and USGS estimates.
*348Appendix No. 3



tt ASSUMING THE PROPRIETY OF ADDING VALUES FOR: PROSPECTIVE RESERVES TO 10% PROBABILITY (MOBIL) INFERRED RESERVES TO 5% PROBABILITY VALUES (U.S.G.S.)
The estimates shown on Figure 6 include the total probable plus possible plus speculative categories of the Potential Gas Cctnmittee and the estimates of low probability fran the other three sources previously considered. It seems ranarkable, when recognizing the uncertainties involved in these types of estimates, that the values fran these independent sources should be relatively close together, ranging fran about 1 to 1.6 times as much potential, essentially undiscovered, gas as has been previously discovered.